Citation Nr: 1517498	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter of entitlement to service connection for the issue on appeal, the Board believes the Veteran's claim must be remanded for further development.  

The Board finds that the opinion provided by the February 2012 VA examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner concluded that the Veteran did not have a current psychiatric disability.  In reaching this conclusion, the examiner states that an opinion cannot be rendered without resorting to speculation due to the "non-credible nature of the Veteran's report."  Additionally, the examiner states that the Veteran did not "endorse clinically significant symptoms of depression, anxiety, or PTSD."  However, the other medical evidence of record does contain diagnoses of PTSD and mood disorder, such as in VA medical records from January and March of 2012.  As a result, the Board finds that a clarifying opinion which directly addresses the relevant private and VA treatment records and the psychiatric diagnoses is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his claimed psychiatric condition.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Take any appropriate steps for the development of the Veteran's claim with respect to PTSD and military sexual trauma.

3.  Return the claims file to the February 2012 VA examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  An opinion regarding the etiology of the Veteran's acquired psychiatric condition should be issued.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence.  This includes prior diagnoses of psychiatric conditions.  These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition(s) was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




